McLennan, P. J. (dissenting):
I dissent upon the ground that the warrant of arrest and the restraint of plaintiff’s liberty thereunder being illegal, the plaintiff is entitled to recover all damages which naturally flow from such illegal arrest, including the necessary costs and expenses incurred in vacating the judgment of conviction based upon such illegal warrant of arrest. It is entirely immaterial whether or not, after such original arrest, the plaintiff was actually imprisoned or restrained.of his liberty. He had a legal right to have the warrant and the conviction made thereunder declared. illegal and void. Under such circumstances it is. not necessary for the plaintiff to bring an action for malicious prosecution in addition to the action for false imprisonment to recover the damages sustained by him in the premises. All damages resulting to. the plaintiff from such illegal arrest, the expenses necessarily incurred in procuring a determination that such warrant was void and that plaintiff’s arrest thereunder was illegal, were properly recoverable in this action for false imprisonment.
It seems to me that the judgment and order appealed from should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Speing, J., concurred.
Judgment and order affirmed, with, costs.